Ringold, J.
(dissenting)—Instruction 14 told the jury that a physician cannot rely solely on complaints by the worker, but must base his opinion of psychiatric disability at least in part on objective findings of disability "which can be seen, felt, or measured by psychological observation". The doctors testified, however, that a psychiatric examination is "all talking" and that it is very difficult to have objective findings concerning a psychiatric disability. One doctor testified, "you have to assume if they hurt more, they hurt more. Pain is a very tricky thing.” The doctors' opinions were based on their conversations with Price. Viewed in the context of this testimony, instruction 14 conveyed a mixed message to the jury: that these conversations both could and could not form the basis for the doctor's conclusion that Price's psychiatric disability had become aggravated. I believe that the objective-subjective distinction is not properly made in a case involving psychiatric disability, and that the jury must necessarily have been misled by the court's instruction 14. Accordingly, I dissent.
The objective-subjective distinction arose out of the concern that a physician not be permitted to base his opinion on possibly self-serving statements made by a claimant.
If such claims could be established by the testimony of a physician who based his opinion entirely upon what the claimant told him, it would open the door to fraudulent claims, as well as those mistakenly made in good faith. A claimant might honestly believe his subsequent condition arose out of his original injury, but this is a medical question and an opinion thereon must be derived from sources other than the claimant's statement.
Kresoya v. Department of Labor & Indus., 40 Wn.2d 40, 45, 240 P.2d 257 (1952). In a case concerning psychiatric disability, however, as the experts testified here, the medical opinion is often based wholly on statements made by *146the patient.
The requirement of objective medical findings also has its roots in the distinction drawn between a treating and nontreating physician for purposes of the rule against hearsay. In Petersen v. Department of Labor & Indus., 36 Wn.2d 266, 269, 217 P.2d 607 (1950), the Supreme Court set out these considerations:
All doctors take the history of their patients, when it is needed to arrive at a correct diagnosis. Their own skilled observations, aided by the best medical equipment, lead only to objective findings. They cannot clinically observe a pain or a functional disorder. Such subjective symptoms must be related to them by the patient, or by someone on his behalf, and are frequently indispensable to a correct diagnosis and course of treatment.
The doctor receives the statement of these subjective symptoms informally, and they are not given under oath, nor does he attempt to rebut them. The self-interest of the patient is a sufficient guarantee of the trustworthiness of such statements, where the examination is made for the purpose of treatment. Thus, it is the universal rule that, if the doctor who treats a patient later becomes a witness, he may testify as to his medical conclusions, which may be based substantially on subjective symptoms which are in the realm of hearsay. This is a recognized exception to the hearsay rule of evidence. Foulkrod v. Standard Accident Ins. Co., 343 Pa. 505, 23 A. (2d) 430; 67 A. L. R. 10.
The reason for this exception to the rule disappears instantly, when the examination is not made within the doctor-patient relationship for the purpose of treatment, but is made only for the purpose of qualifying the doctor as a witness. Under such circumstances, a claimant may, in describing his symptoms to the doctor, paint a dark picture. He may think his best interest will be served by exaggeration and fabrication of symptoms. Hence, medical conclusions based upon these statements, which were not given under oath or subject to cross-examination, violate the hearsay rule and are not admissible. Cooper v. Department of Labor & Industries, [20 Wn.2d 429, 147 P.2d 522 (1944)]; Roellich v. Department of Labor & Industries, 20 Wn. (2d) 674, 148 P. (2d) 957 [(1944)].
The Rules of Evidence have eliminated this distinction *147between a treating and nontreating physician. ER 703 provides,
BASES OF OPINION TESTIMONY BY EXPERTS
The facts or data in the particular case upon which an expert bases an opinion or inference may be those perceived by or made known to him at or before the hearing. If of a type reasonably relied upon by experts in the particular field in forming opinions or inferences upon the subject, the facts or data need not be admissible in evidence.
Describing the effect of this rule on prior Washington practice, Tegland says,
Rule 703 does not exclude the testimony of an expert who is solicited in anticipation of litigation, so long as the requirements of the rule are met. Furthermore, the patient's description of subjective symptoms is exempted from the hearsay rule by ER 803(a)(4) and may be related to the trier of fact by the physician. Weaknesses in the opinion may be brought out on cross-examination and go to the weight of the evidence.
5A K. Tegland, Wash. Prac., Evidence, at 75 n.4 (1982).
In State v. Eaton, 30 Wn. App. 288, 294, 633 P.2d 921 (1981), the court applied ER 703 to the admissibility of a psychiatrist's opinion of the defendant's ability to form a specific intent, based on defendant's statements to the psychiatrist:
under the rule it is of no moment that defendant's statements in the psychiatric interviews might be inadmissible hearsay, if a psychiatrist could reasonably rely upon them in forming an opinion about defendant's mental condition at the time of the crime.
The objective-subjective distinction was first reviewed as an instruction in Parks v. Department of Labor & Indus., 46 Wn.2d 895, 286 P.2d 104 (1955), a claim which did not involve psychiatric disability. The instruction in that case read,
"Whether plaintiff's disability has increased between May 24, 1948, and June 5, 1951, and whether such increased disability was caused by his industrial injury must be established by medical testimony. To prove *148these facts a physician cannot rely solely on what the plaintiff tells him or in other words subjective complaints, but he must have some objective findings of disability with which to compare the increase of disability.
"Statements in regard to disability which are recited by the plaintiff, and which cannot be proved to be present or absent by medical science are called subjective findings. Those signs of disability which can be seen and measured by physicians are called objective findings."
46 Wn.2d at 898. While approving the instruction, "as far as it went," as a technically correct statement of law, the court in Parks stated, at page 898,
The distinction to be drawn between subjective and objective findings, and their proper application in each individual case, has given courts great concern, and we do not see how jurors can properly evaluate the testimony unless they are instructed as to the law in this regard. No prejudice resulted to the claimant from giving the questioned instruction. We feel, however, that instructions covering this issue should be more complete in order that the jury may obtain a clearer conception of the proper weight to be given to such testimony.
See also Wendt v. Department of Labor & Indus., 18 Wn. App. 674, 571 P.2d 229 (1977).
Instruction 14 was the result of the trial court's attempt to adapt WPI 155.09 to a case of psychiatric as well as organic injury. WPI 155.09 provides:
Subjective—Objective Definition
The extent of plaintiff's disability proximately caused by an [industrial injury] [occupational disease] must be supported by medical testimony based at least in part upon one or more objective findings. In evaluating such disability, a physician cannot rely solely upon complaints, but must have some objective basis for his or her opinion. On the other hand, a physician need not rely solely upon objective findings. If there are objective findings, then the physician may also consider subjective complaints.
Statements of complaints by the worker made to a physician are called subjective complaints. Findings of disability which can be seen, felt or measured by an examining physician are called objective findings.
*149The Note on Use following WPI 155.09 reads, "This instruction may not be proper in instances of mental, emotional, post concussion syndrome, loss of hearing and loss of sight cases, because these conditions may not have objective findings present." 6 Wash. Prac. 464 (1980). The comment to WPI 155.09 states, "Husa v. Department of Labor and Industries, 20 Wn.2d 114, 146 P.2d 191 (1944) is an example of a case where the instruction may not be applicable." 6 Wash. Prac. at 464.
In Husa v. Department of Labor & Indus., 20 Wn.2d 114, 146 P.2d 191 (1944), a physician testified that the claimant had a traumatic fixation, "a state of mind where his symptoms, though unaccountable from the physical point of view, are completely real to him", stemming from his industrial accident. Husa, at 119. The court did not discuss the objective-subjective distinction, but impliedly held that the doctor's opinion was competent evidence when it stated,
It is difficult for a layman to accept the fact that claimant's disability is real, but Dr. Rickies, a highly qualified psychiatrist, so testified. There is no evidence to the contrary, and, even had there been a conflict of evidence on the point, it would be our duty to sustain the verdict of the jury.
Husa, at 121. Other cases allowing compensation for psychological disabilities include Peterson v. Department of Labor & Indus., 178 Wash. 15, 33 P.2d 650 (1934) and Jacobson v. Department of Labor & Indus., 37 Wn.2d 444, 224 P.2d 338 (1950). In those cases, testimony of psychiatric disability was not discounted merely because it was based on the claimant's expressed beliefs and complaints.
The standard by which we test the sufficiency of instructions "is that (1) they permit the party to argue his or her theory of the case; (2) they are not misleading; and (3) when read as a whole they properly inform the trier of the fact on the applicable law." Levea v. G.A. Gray Corp., 17 Wn. App. 214, 224, 562 P.2d 1276 (1977). As applied here, the court's instruction 14 is confusing and could only mis*150lead the jury. The instruction did not properly state the law as to psychiatric disability and Price was precluded from arguing her theory of the case.
The dangers of self-serving statements by the injured party to a physician are properly addressed during argument and go to the weight of the physician's testimony, not its legal sufficiency. The instruction was in error, and I would reverse.
Reconsideration denied September 20, 1983.
Review granted by Supreme Court January 6, 1984.